Opinion issued June 14, 2012.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-12-00077-CR
———————————
SCOTT WALTER
SAGER, Appellant
V.
THE STATE OF TEXAS, Appellee

 

 
On Appeal from the 249th District Court 
Johnson County, Texas

Trial Court Cause No. F44692
 

 
MEMORANDUM
OPINION
Appellant,
Scott Walter Sager, has filed a motion to dismiss the appeal.   The motion complies with Texas Rule of
Appellate Procedure 42.2(a).  See Tex.
R. App. P. 42.2(a).  We have not
issued a decision in the appeal.  The
Clerk of this Court has sent a duplicate copy to the trial court clerk. Id.
Accordingly,
we dismiss the appeal.  See Tex.
R. App. P. 43.2(f).  We dismiss
any pending motions as moot.
We direct the Clerk to issue the mandate within 10 days of
the date of this opinion.  See Tex.
R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Keyes.
Do not publish. 
 Tex. R. App. P. 47.2(b).